Per Curiam.
For the reasons assigned by the court at special term, we are of opinion that.the order appealed from should be affirmed. The application to open the default was to the favor, and not a matter of strict right. The coqrt had a right to impose the condition of an immediate reference and speedy trial; and the defendant, if he did not choose to take the order with the condition, was *532at liberty to decline its benefits, and allow the judgment on the trial by Judge Cardozo to stand; or, as suggested by the court below, if the condition was improperly imposed, his remedy was by appeal from that part of the order. A reversal of the order of reference in toto would simply leave the former judgment in full force.

Order affirmed.